          Case 2:18-cv-02590-JZB Document 35 Filed 04/04/19 Page 1 of 2



     Law Offices of
 1
     BONNETT, FAIRBOURN,
 2   FRIEDMAN & BALINT, P.C.
     2325 E. Camelback Road, Suite 300
 3   Phoenix, Arizona 85016
 4   Telephone: (602) 274-1100
     Ty D. Frankel (AZ Bar No. 027179)
 5   tfrankel@bffb.com
 6 Law Offices of

 7 BONNETT, FAIRBOURN,
     FRIEDMAN & BALINT, P.C.
 8 600 W. Broadway, Suite 900
   San Diego, California 92101
 9
   Telephone: (619) 756-7748
10 Patricia N. Syverson (AZ Bar No. 020191)
   psyverson@bffb.com
11
                          IN THE UNITED STATES DISTRICT COURT
12

13                                    DISTRICT OF ARIZONA

14
     Angel A. Garcia, a single man,                  Case No. 2:18-cv-02590-JZB
15

16                  Plaintiff,                      NOTICE OF DEPOSITION OF KEN
     v.                                             STROPKA
17
   AVH Mortgage, LLC, an Arizona limited
18
   liability company; LoanDepot.com, LLC,
19 a Delaware limited liability company,

20                  Defendants.
21

22           PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 30,

23 Plaintiff Angel Garcia, by his attorney, will take the deposition of Ken Stropka, at 9:30 a.m.

24 on May 17, 2019 at Bonnett, Fairbourn, Friedman & Balint, P.C., 2325 E. Camelback Road,

25 Suite 300, Phoenix, Arizona 85016

26           The deposition will be before a person authorized by law to administer oaths and will

27 continue from one day to the next, excluding Saturdays, Sundays, and holidays, until the

28 examination is completed.
                                                  -1-
      Case 2:18-cv-02590-JZB Document 35 Filed 04/04/19 Page 2 of 2




 1         PLEASE TAKE FURTHER NOTICE that the deposition will be recorded by using
 2 the stenographic method, through the instant visual display of testimony, and the deposition

 3 will be conducted by video conference.

 4         DATED: April 4, 2019.
 5                                             BONNETT, FAIRBOURN, FRIEDMAN
                                               & BALINT, P.C.
 6

 7                                               /s/ Ty D. Frankel
                                               Ty D. Frankel
 8                                             2325 E. Camelback Road, Suite 300
                                               Phoenix, Arizona 85016
 9                                             Telephone: (602) 274-1100
                                               Facsimile: (602) 798-5860
10
                                               BONNETT, FAIRBOURN, FRIEDMAN
11                                             & BALINT, P.C.
                                               Patricia N. Syverson
12                                             600 W. Broadway, Suite 900
                                               San Diego, California 92101
13
                                               Attorneys for Plaintiff
14

15
                                  CERTIFICATE OF SERVICE
16

17         I, Karen Vanderbilt, hereby certify that a true copy of the foregoing document filed
18 through the ECF system will be electronically sent to the registered participants as identified

19 on the Notice of Electronic Filing, and paper copies will be sent to those indicated as non-

20 registered participants on April 4, 2019.

21

22                                             /s/Karen Vanderbilt
23

24

25

26

27

28
                                                 -2-
